Exhibit 10.2

 

LOGO [g389714g98u54.jpg]

August 2, 2012

U.S. Concrete, Inc.

2925 Briarpark, Suite 1050

Houston, Texas 77042

Attention: William J. Sandbrook

 

RE: Credit Agreement dated August 31, 2010, as amended by the First Amendment to
Credit Agreement dated November 3, 2011 (as amended, the “Credit Agreement”),
among U.S. Concrete, Inc. (the “Borrower”), the other Loan Parties party
thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A. as
Administrative Agent (the “Administrative Agent”); unless otherwise defined
herein or the context clearly requires otherwise, all terms used herein which
are defined in the Credit Agreement shall have the meaning assigned to such
terms in the Credit Agreement.

Ladies and Gentlemen:

The Borrower has advised the Administrative Agent and the Lenders that (a) the
Borrower, Central Precast Concrete, Inc., a California corporation (“Central”),
San Diego Precast Concrete, Inc., a Delaware corporation (“San Diego Precast”),
and Sierra Precast, Inc., a California corporation (“Sierra” and together with
the Borrower, Central and San Diego Precast, the “Sellers” and each individually
a “Seller”), have entered into an Asset Purchase Agreement (a substantially
final version of which has been delivered to the Lenders as of the date hereof
and is defined herein as the “Oldcastle Purchase Agreement”) with Oldcastle
Precast, Inc., a Washington corporation (the “Purchaser”), pursuant to which the
Sellers will sell certain assets owned and used by them in their precast
concrete businesses located at the Lathrop Facility, the Livermore Facility, the
One Live Oak Facility, the Perris Facility, the Pleasanton Facility, the San
Diego Facility and the Santa Rosa Facility (each as defined in the Oldcastle
Purchase Agreement) to the Purchaser (such sale, the “Oldcastle Sale”) in
exchange for cash and other consideration as more particularly described in the
Oldcastle Purchase Agreement. The Borrower has acknowledged that the Oldcastle
Sale is prohibited by the Loan Documents absent the consent of the Required
Lenders. The Borrower has requested that the Administrative Agent and each
Lender enter into this letter agreement (this “Letter Agreement”) to evidence
the Administrative Agent’s and each Lender’s (a) consent to the Oldcastle Sale
and (b) authorization for the Administrative Agent to release, upon the date of
the consummation of the Oldcastle Sale (the “Oldcastle Sale Closing Date”), the
Liens on and security interests in the Purchased Assets (as defined in the
Oldcastle Purchase Agreement) created in favor of the Administrative Agent for
the benefit of the Secured Parties pursuant to the Collateral Documents. Subject
to the terms and conditions set forth below, the Administrative Agent and the
Lenders have agreed to the Borrower’s requests.

In reliance upon the representations, warranties, covenants and agreements
contained in this Letter Agreement, and subject to the terms and conditions set
forth below, and notwithstanding any provision of the Credit Agreement or any
other Loan Document that may prohibit the Oldcastle Sale, the Administrative
Agent and the Lenders hereby consent to the Oldcastle Sale and the release by
the Administrative Agent of the Liens on and security interests in the Purchased
Assets on the Oldcastle Sale Closing Date, provided that each of the following
conditions is satisfied:

(i) the Oldcastle Sale Closing Date occurs on or prior to August 31, 2012;



--------------------------------------------------------------------------------

U.S. Concrete, Inc.

August 2, 2012

Page 2

 

(ii) the Sellers receive gross cash proceeds from the Oldcastle Sale
contemporaneously with the consummation of the Oldcastle Sale in an aggregate
amount not less than $21,000,000 (before giving effect to the Estimated NWC
Adjustment or the Final NWC Adjustment (in each case, as defined in the
Oldcastle Purchase Agreement) or any applicable fees, expenses or other
amounts), and the cash proceeds constituting Net Proceeds attributable to the
ABL Priority Collateral (as defined in the Intercreditor Agreement) are prepaid
in accordance with Section 2.11(b) of the Credit Agreement or Section 4.1(d) of
the Intercreditor Agreement;

(iii) the Administrative Agent receives a final, fully-executed copy of the
Oldcastle Purchase Agreement (including all schedules and exhibits thereto) and
a certificate of a Responsible Officer of the Borrower certifying that (A) such
Oldcastle Purchase Agreement is a true and correct copy thereof and (B) no
material rights or obligations of any party to the Oldcastle Purchase Agreement
have been waived and that no party to the Oldcastle Purchase Agreement is in
default of its obligations thereunder;

(iv) the Oldcastle Sale is consummated in accordance with the Oldcastle Purchase
Agreement, and any amendments or modifications thereto effected on or prior to
the Oldcastle Sale Closing Date are not adverse to the Lenders in any material
respect; provided that, for the avoidance of doubt, any amendment to the
Oldcastle Purchase Agreement to provide for the contribution, sale or other
transfer of any properties or Equity Interests other than the Purchased Assets
shall be deemed to be adverse to the Lenders in a material respect;

(v) all Liens on and security interests in the Purchased Assets created in favor
of the Notes Agent are released contemporaneously with the consummation of the
Oldcastle Sale; and

(vi) after giving effect to the limited consent contained herein, no Default or
Event of Default exists immediately prior to or after giving effect to the
Oldcastle Sale.

The consent granted herein is limited solely to the Oldcastle Sale and nothing
contained herein shall be deemed a consent to any other action or inaction of
any Loan Party which constitutes (or would constitute) a violation of any
provision of the Credit Agreement or any other Loan Document, or which results
(or would result) in a Default or Event of Default under the Credit Agreement or
any other Loan Document. Neither the Administrative Agent nor any Lender shall
have any obligation to grant any future waivers, consents or amendments with
respect to the Credit Agreement or any other Loan Document.

To induce the Administrative Agent and the Lenders to enter into this Letter
Agreement, the Borrower hereby represents and warrants to the Administrative
Agent and the Lenders that (a) each of the representations and warranties of the
Borrower and each other Loan Party contained in the Credit Agreement and the
other Loan Documents is true and correct in all material respects on the date
hereof, except to the extent such representations and warranties are expressly
stated as of a certain date, in which case such representations and warranties
shall be true and correct in all material respects as of such date, and (b) no
Loan Party has any defenses to payment, counterclaims, or rights of setoff with
respect to any principal, interest, fees, advances, debts, liabilities, or
obligations owing to any Secured Party. The Borrower hereby acknowledges,
ratifies, reaffirms and agrees that each of the Loan Documents, and the
perfected liens and security interests created thereby in favor of the
Administrative Agent for the benefit of the Secured Parties in the collateral
covered thereby, are and will remain in full force and effect and binding on the
respective Loan Parties and are enforceable in accordance with their respective
terms and applicable law, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.



--------------------------------------------------------------------------------

U.S. Concrete, Inc.

August 2, 2012

Page 3

 

The Borrower hereby agrees to pay on demand all reasonable fees and expenses
incurred by the Administrative Agent (including, without limitation, reasonable
fees and expenses of counsel to the Administrative Agent) in connection with the
preparation, negotiation and execution of this Letter Agreement and all related
documents. This Letter Agreement may be executed in counterparts, and all
parties need not execute the same counterpart; however, no party shall be bound
by this Letter Agreement unless and until a counterpart hereof has been executed
by the Borrower, the Administrative Agent and each Lender; facsimiles or other
electronic transmission (e.g., pdf) shall be effective as originals. The
provisions of Sections 9.09 and 9.10 of the Credit Agreement relating to the
governing law, jurisdiction, consent to service of process and waiver of jury
trial shall apply to this Letter Agreement as if fully set forth herein.

THIS LETTER AGREEMENT REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES REGARDING
THE MATTERS SET FORTH HEREIN AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES. This Letter Agreement constitutes a “Loan
Document” under and as defined in Section 1.01 of the Credit Agreement.

[Signature Pages Follow]



--------------------------------------------------------------------------------

ACCEPTED and AGREED to as of the first date written above by:

 

U.S. CONCRETE, INC., as Borrower By:   /s/ Katherine I. Hargis Name:   Katherine
I. Hargis Title:   VP & General Counsel

[SIGNATURE PAGE TO CONSENT LETTER – OLDCASTLE SALE – U.S. CONCRETE, INC.]



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent, the Issuing Bank and a
Lender By:   /s/ Mario Quintanilla Name: Mario Quintanilla Title: Authorized
Officer

[SIGNATURE PAGE TO CONSENT LETTER – OLDCASTLE SALE – U.S. CONCRETE, INC.]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:   /s/ David Klages Name:
  David Klages Title:   Vice President

[SIGNATURE PAGE TO CONSENT LETTER – OLDCASTLE SALE – U.S. CONCRETE, INC.]